Case: 21-50157     Document: 00515985977           Page: 1     Date Filed: 08/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 19, 2021
                                  No. 21-50157
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                       versus

   Luis Fernando Villasana-Borrego,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-436-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Luis   Fernando      Villasana-Borrego     appeals     the   37-month,
   within-guidelines prison sentence and three-year term of supervised release
   imposed following his guilty plea for illegal reentry after removal from the
   United States. He contends that his sentence is unconstitutional because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50157      Document: 00515985977              Page: 2   Date Filed: 08/19/2021




                                        No. 21-50157


   8 U.S.C. § 1326(b) permits a sentence above the otherwise-applicable
   statutory maximum found in § 1326(a) without the requirement that the
   necessary facts be alleged in an indictment and proved beyond a reasonable
   doubt.
            Villasana-Borrego requests that we vacate the sentence and remand
   for resentencing under § 1326(a), but he concedes that his arguments are
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 226-27
   (1998), and he seeks to preserve the issues for further review.             The
   Government filed an unopposed motion for summary affirmance in which it
   agrees that the issue is foreclosed and, in the alternative, a motion for an
   extension of time to file a brief.
            In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held
   that, for purposes of a statutory sentencing enhancement, a prior conviction
   is not a fact that must be alleged in the indictment or found by a jury beyond
   a reasonable doubt. This court has held that subsequent Supreme Court
   decisions did not overrule Almendarez-Torres. See United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v. United
   States, 570 U.S. 99 (2013)); United States v. Pineda-Arrellano, 492 F.3d 624,
   625-26 (5th Cir. 2007) (considering the effect of Apprendi v. New Jersey, 530
   U.S. 466 (2000)). Therefore, Villasana-Borrego’s arguments are foreclosed,
   and summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969).
            Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED as moot.




                                             2